Citation Nr: 0212026	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension 
with abnormal EKG and tortuosity of the thoracic aorta, with 
exertional angina and coronary artery disease, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a compensable evaluation for malaria.

3.  Entitlement to service connection for bilateral pes 
planus.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954 and from July 1954 to November 1958.

This appeal arose from a July 1994 rating action of the New 
York, New York, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to service connection 
for bilateral pes planus.  In August 2000, the veteran 
appealed the denial of increased evaluations for the service-
connected hypertension with abnormal EKG and tortuosity of 
the thoracic aorta, with exertional angina and coronary 
artery disease and malaria.  In March 2001, the Board of 
Veterans Appeals (Board) remanded this case to the RO for 
additional development.  In July 2002, a rating action was 
issued which increased the evaluation assigned to the 
service-connected hypertension with abnormal EKG and 
tortuosity of the thoracic aorta, with exertional angina and 
coronary artery disease to 60 percent; this decision 
continued the 0 percent evaluation assigned to the service-
connected malaria and denied service connection for bilateral 
pes planus.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension with 
abnormal EKG and tortuosity of the thoracic aorta, with 
exertional angina and coronary artery disease is manifested 
by angina and fatigue on moderate exertion; METS of 4.6; a 
normal left ventricular ejection fraction; and no evidence of 
congestive heart failure.

2.  The veteran's service-connected history of malaria is 
manifested by no evidence of current active disease.

3.  The medical evidence establishes that the veteran's pes 
planus is of congenital origin.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected hypertension with abnormal EKG and tortuosity of 
the thoracic aorta, with exertional angina and coronary 
artery disease have not been met.  38 U.S.C.A. §§ 1155, 
5013A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.1, 4,2, 4.7, Diagnostic Code (DC) 7007 (2001).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.31, DC 6304 (2001).

3.  The grant of service connection is not warranted for the 
veteran's congenital pes planus.  38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected 
hypertension with abnormal EKG and tortuosity of the thoracic 
aorta, with exertional angina and coronary artery disease and 
malaria are more disabling than the current disability 
evaluations would suggest.  He believes that they have caused 
greater disability than the current evaluations would 
indicate.  He also asserted that he suffers from bilateral 
pes planus which had its onset in service; therefore, he 
believes that service connection is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Increased evaluations

Hypertension with abnormal EKG and tortuosity of the thoracic 
aorta, with exertional angina and coronary artery disease

The Board awarded service connection for hypertension by a 
decision rendered in September 1993.  A rating action issued 
that month assigned the disorder a 30 percent disability 
evaluation.

The pertinent evidence of record includes the veteran's VA 
outpatient treatment records developed between May 1998 and 
January 2000.  On October 6, 1999, his blood pressure was 
normal and his heart displayed a regular rate and rhythm, 
without murmurs.  On January 5, 2000, he complained of 
substernal pain in the chest which was "squeezing" in 
nature, which he felt when walking uphill.  The assessment 
noted that his recent claims of chest pain sounded like 
exertional angina.  On January 13, 2000, it was noted that 
his EKG was normal, as were his laboratory studies.  A 
January 27, 2000 stress EKG was uninterpretable due to 
intraventricular conduction defect (ICVD).  There was no 
significant arrhythmia.

The veteran was examined by VA in March 2000.  He reported a 
nine month history of sustained chest pain that felt like 
"tightness" or "pressure."  This occurred with stair 
climbing or when walking rapidly and was relieved by rest.  
There was no shortness of breath, dizziness or sweating.  His 
heart displayed a regular rate and rhythm, and was without 
murmurs, gallop or rub.  The chest x-ray was within normal 
limits.  The EKG showed a normal sinus rhythm; 
intraventricular contraction disorder; left anterior 
hemiblock; and left ventricular hypertrophy.  The stress test 
showed that his peak exercise blood pressure was 160/80.  The 
test was terminated due to fatigue and chest pain.  The 
diagnosis was hypertension, with controlled left anterior 
hemiblock; coronary artery disease (CAD); and angina 
pectoris.

VA treatment records developed between 1999 and 2002 showed 
the veteran's continuing treatment for chest pain and 
hypertension.  A March 26, 2001 report included testing that 
showed that he reached 88 percent of the maximum predicted 
heart rate.  He still had chest pain after walking one-half a 
block.  An EKG demonstrated a normal sinus rhythm; ICVD; left 
anterior hemiblock; and left ventricular hypertrophy.  On 
February 19, 2002, his heart displayed a regular rate and 
rhythm, normal S1 and S2 and a soft systolic ejection murmur 
at the left sternal border.  He had daily angina and it was 
noted that his hypertension was no longer under control.

VA examined the veteran in April 2002.  The physical 
examination found that his heart displayed a regular rate and 
rhythm with a 2/6 systolic murmur at the right upper sternal 
border.  There was no S3 and no gallop.  The exercise stress 
test showed METs level of 4.6.  There were wall motion 
abnormalities during exercise in the apex and septal walls.  
Left ventricular hypertrophy was present.  The test was ended 
after three minutes due to chest pain and fatigue.  The EKG 
showed sinus rhythm with frequent PVC's and fusion complexes, 
left ventricular hypertrophy and repolarization 
abnormalities.  The diagnosis was CAD resulting in angina and 
fatigue on moderate exertion.  He did not have chronic 
congestion or heart failure and his left ventricular ejection 
fraction was normal.  The April 2002 heart examination noted 
that he had angina and shortness of breath after climbing one 
flight of stairs; he denied paroxysmal nocturnal dyspnea or 
orthopnea.



Malaria

The veteran's service medical records note that he was 
treated for malaria in 1952.  His January 1954 separation 
examination made no mention of any active disease.

The veteran was afforded a VA examination in April 2002.  A 
malarial smear taken was negative.  The general medical 
examination diagnosed status post malaria in 1952.  The 
infectious diseases examination, also performed in April 
2002, found no active disease, although the veteran 
complained of fever, chills and sweats.


Service connection for flat feet

The veteran's service medical records were noted to have been 
mostly destroyed in the 1973 fire at the National Personnel 
Records Center.  The RO made more than attempt to obtain 
additional records; in December 1989, it was indicated that 
there were no further records available.  A search of the 
Surgeon General's Office records was also unproductive.  

The available records include the separation examination 
performed in June 1954.  This noted the presence of 
bilateral, asymptomatic pes planus.

Various VA outpatient treatment records developed between 
1988 and 2001 indicate that the veteran was seen in January 
1988, at which time bilateral pes planus was noted.  The 
outpatient treatment records following this date continue to 
note the presence of this condition.

VA examined the veteran in April 2002.  The veteran stated 
that he had begun to have trouble with his feet in 1951.  He 
stated that he had had pain under his feet on the medial 
aspect when he would have to walk or run in service.  He 
stated that he was told at the time of his separation that he 
had fallen arches.  The physical examination found bilateral 
pes planus, which was worse on the left.  The diagnosis was 
bilateral pes planus, left worse than the right.  The 
examiner indicated that the veteran clearly had pes planus.  
The first time this disorder was mentioned in the records was 
in 1988.  This disorder was congenital and had worsened due 
to overuse of the feet.  He also had diabetic mellitus which 
resulted into a neuropathic or Charcot joint.  He had also 
suffered an injury to the left ankle in 1987 with disruption 
of the ankle and foot with a bony bulge on the medial aspect.  
The examiner went on to state that 

My opinion is that present severity of 
foot condition is more likely due to 
diabetes mellitus and nonservice 
connected trauma in 1987.  Increase of 
the severity of the pes planus is due to 
marked progression of disease such as 
diabetes after the service and is not 
beyond the natural progress of the 
disease.  The main disease in the feet at 
the present is nonservice connected, 
diabetic neuropathy with disruption of 
left foot, due to nonservice connected 
trauma in 1987.


Relevant laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (2001)


Analysis

VCAA

The Board notes that in April 2001 and July 2002, the RO sent 
correspondence to the veteran informing him of the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  In these letters, he 
was informed of the evidence that was already of record and 
of what evidence was needed to substantiate his claims.  He 
was also told of what VA would do to assist him and of what 
his duties were.  In the letter of April 2001, the veteran 
was informed that VA would assist him in obtaining evidence 
such as medical reports, employment recordfs, and records of 
other federal agencies.  Moreover, the Board's March 2001 
remand informed the veteran of the evidence that was needed 
to substantiate his claims.  In the course of developing the 
claims, VA has provided the veteran with examinations.  Thus, 
the veteran has been informed of the information and evidence 
necessary to substantiate his claims, he has been informed of 
what VA would obtain for him and what he must obtain himself, 
and he has been assisted in developing the record.  
Therefore, further development of these claims is not 
necessary to meet the requirements of VCAA.

Discussion

Increased evaluations

Hypertension with abnormal EKG and tortuosity of the thoracic 
aorta, with exertional angina and coronary artery disease

According to the applicable criteria, a 60 percent disability 
evaluation is warranted for hypertensive heart disease when 
there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METS 
but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent disability evaluation requires chronic congestive 
heart failure, or; workload of 3 METS or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. Part 4, DC 7007 (2002).

After carefully reviewing the evidence of record, it is found 
that an increased evaluation for the service-connected 
hypertension with abnormal EKG and tortuosity of the thoracic 
aorta, with exertional angina and coronary artery disease is 
not warranted at this time.  The evidence of record does not 
indicate that the veteran currently has chronic congestive 
heart failure; in fact, the April 2002 VA examination found 
no evidence of congestive heart failure.  There is also no 
indication that he has a workload of 3 METS or less; the VA 
examination showed METS of 4.6.  Finally, testing did not 
show left ventricular dysfunction with an ejection fraction 
of less than 30 percent; rather, the VA examination showed 
that his left ventricular function was normal.  Therefore, it 
is found that the evidence simply does not support a finding 
of entitlement to a 100 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, DC 7007.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected hypertension with 
abnormal EKG and tortuosity of the thoracic aorta, with 
exertional angina and coronary artery disease.

Malaria

According to the applicable criteria, a 100 percent 
evaluation is warranted when malaria is an active disease.  
38 C.F.R. Part 4, 6304 (2002).  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, rate residuals such as liver or 
spleen damage under the appropriate system.  See Note, 
38 C.F.R. Part 4, DC 7007 (2002).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for malaria is not warranted.  
The record indicates that the veteran was treated for malaria 
in 1952.  The VA examination found no evidence of 
hepatosplenomegaly.  A malarial smear was negative.  No 
residual liver or spleen disorders were found, nor was there 
any indication of active malaria.  Therefore, there is no 
suggestion in this record that the veteran suffers from any 
residuals of his remote malaria.  As a consequence, a 
compensable evaluation is not in order and the preponderance 
of the evidence is against the claim.  


Service connection for flat feet

After a careful review of the evidence of record, it is found 
that service connection for bilateral pes planus is not 
justified.  The only service medical record available is the 
veteran's June 1954 separation examination which noted the 
presence of asymptomatic bilateral pes planus.  The next 
reference to this condition was not noted until 1988.  
However, VA may not grant service connection for disability 
resulting from a congenital or developmental defect, as such 
defects are not diseases or injuries within the mean of the 
laws governing claims for service connection.  38 C.F.R. 
§ 3.303(c).

Although pes planus is not in always a congenital defect, the 
medical evidence in this case establishes that the veteran's 
pes planus is of congenital origin.  The question of the 
etiology of the veteran's pes planus is a medical issue that 
must be resolved by weighing the medical evidence presented 
by qualified medical experts.  In this case, the only medical 
evidence that addresses the question of the etiology of the 
veteran's pes planus is the report of the VA examination of 
April 2002.  According to that report, the physician who 
examined the veteran and reviewed his medical reports 
concluded that his pes planus was in fact a congenital 
defect.  Because there is compelling evidence in this case 
establishing that the veteran's pes planus is of congenital 
origin, the grant of service connection is not warranted.



ORDER

An increased evaluation for the service-connected 
hypertension with abnormal EKG and tortuosity of the thoracic 
aorta, with exertional angina and coronary artery disease is 
denied.

A compensable evaluation for malaria is denied.

Service connection for bilateral pes planus is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

